Podey, Judge,
delivered the following opinion:
On June 22, 1907, we went to some trouble looking into the issues raised in this cause and filed our views in writing. At that time the cause was at issue or issuable as to two of the defendants, and as to the third, Dionisio Ulises Pobón, he was. ordered to file a hill of particulars five days after it should be requested by the plaintiff. On November 27, 1907, the plaintiff, by his counsel, filed a written demand for such bill of. *248particulars under said order of the court. On December 5, 1907, in an evident effort to comply with said order of the court and demand, said defendant filed what he calls an amendment to his answer, and on December 10th the plaintiff demurred to that answer or bill of particulars as amended. The cause is now before us on that demurrer.
When we filed our views herein on the 22d of June, aforesaid, we stated it as our opinion that the answer should stand save as to paragraphs 4 and 5, but that a bill of particulars should be put in, supporting them, as stated. We notice that the so-called amended answer or bill of particulars repeats the allegation that the matter complained of is not libelous per se, and the demurrer will be sustained as to that, as we have already ruled that it is libelous per se. The 5th paragraph of this so-called amended answer or bill of particulars, which it no doubt is intended to be, is crudely drawn, but we can see enough in it to give the plaintiff reasonable notice of what the defendant expects to prove to justify him under the statute, and for that reason the demurrer will be overruled as to that, and the cause considered at issue.